BOWLING, Justice,
for the Court:
We consider here the authority of a chancellor to enjoin the removal of a body from its cemetery grave and place it in another cemetery. Appellees, sister and children of the deceased, secured an injunction from the Chancery Court of Smith County, prohibiting the appellant, widow of deceased, from disinterring and removing the body.
The original burial was at a place chosen by all parties.
The disposition of this appeal is controlled by the case of Hood v. Spratt, 357 So.2d 135 (Miss.1978). That opinion discusses fully the factors to be considered by the lower court in its discretion in decreeing whether or not a body should be removed. We said in Hood:
Factors to which various courts generally have given consideration in permitting disinterment and removal of a body have included public interest, wishes of the decedent, rights and feelings of those entitled to be heard by reason of relationship, rights and principles of religious bodies or other organizations which granted interment in the first burial site, arid whether consent was given to interment in the first burial site by the one claiming the right of removal.
We are governed by the opinion in Hood and can reach no conclusion other than that we cannot hold that the chancellor was manifestly wrong and rendered an erroneous decree.
AFFIRMED.
PATTERSON, C.J., WALKER and ROY NOBLE LEE, P.JJ., and HAWKINS, DAN M. LEE, PRATHER, ROBERTSON and SULLIVAN, JJ., concur.